DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an operable mechanism for creating relative motion” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 31-35, and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti (US 2009/0093675).
Regarding claim 21, an invention relating to endoscope accessories, Surti discloses (Fig. 1) a surgical device (20), comprising: a handpiece [i.e. gripping surface] including a distal end portion (Par. 0020); a tubular member (24) extending from the distal end portion, the tubular member including a lumen (36) extending therethrough, the lumen comprising: a proximal lumen portion (A, see annotated figure below) including a proximal end that extends from the distal end portion of the handpiece; a distal lumen portion (B, see annotated figure below); a first central lumen portion (C, see annotated figure below); and a second central lumen portion (D, see annotated figure below) connected to and located between a distal end of the proximal lumen portion and a proximal end of the first central lumen portion; wherein the distal lumen portion diverges [i.e. flares] along an entire length of the distal lumen portion as the distal lumen portion extends away from the first central lumen portion in a distal direction and terminates at a distal opening [i.e. the end of the lip] that forms a distal end of the tubular member [i.e. flares radially outward to the end of the lip], and the second central lumen portion diverges [i.e. tapers] as the second central lumen portion extends away from the first central lumen portion in a proximal direction (Fig. 1; Par. 0021); wherein the tubular member has wall with a uniform thickness about the distal lumen portion, the first central lumen portion, the second central lumen portion, and the proximal lumen portion (Fig. 1); and wherein a diameter (E, see annotated figure below) of the distal inner edge is greater than a diameter (G, see annotated figure below) of the first central lumen.

    PNG
    media_image1.png
    237
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    75
    77
    media_image2.png
    Greyscale

Regarding claim 22, Surti discloses the surgical device of claim 21. Surti further discloses (Fig. 1) wherein the lumen is axisymmetric about a longitudinal axis (16) of the tubular member.
Regarding claim 23, Surti discloses the surgical device of claim 21. Surti further discloses wherein the diameter of the first central lumen portion is smaller than a diameter (H, see annotated figure below) of the proximal lumen portion.

    PNG
    media_image3.png
    78
    86
    media_image3.png
    Greyscale

Regarding claim 24, Surti discloses the surgical device of claim 23. Surti further discloses wherein the first central lumen portion has a cylindrical shape [i.e. the shape defined by the walls of the tube within the portion (C, see annotated figure above)].
Regarding claim 25, Surti discloses the surgical device of claim 24. Surti further discloses wherein the proximal lumen portion has a cylindrical shape [i.e. the shape defined by the walls of the tube within the portion (D, see annotated figure above)].
Regarding claim 26, Surti discloses the surgical device of claim 21. Surti further discloses wherein the tubular member is an integral piece [i.e. single layer construction] (Par. 0020).
Regarding claim 31, Surti discloses (Fig. 1) a surgical device (20) comprising: a handpiece [i.e. gripping surface] including a distal end portion (Par. 0020); a tubular member (24) extending from the distal end portion of the handpiece, the tubular member defining a longitudinal axis (16), and the tubular member comprising: a distal end [i.e. distal tip of element 24]; a wall having a uniform wall thickness along an entire length of the tubular member (Fig. 1); and a lumen being axisymmetric [i.e. element 24 is symmetrical about the longitudinal axis], the lumen comprising: a proximal interior surface (A, see annotated figure below); a distal interior surface (B, see annotated figure below) terminating at a distal interior edge that is located at the distal end of the tubular member; and a first central interior surface (C, see annotated figure below) positioned between the proximal interior surface and the distal interior surface; wherein the distal interior surface at the distal interior edge converges towards the longitudinal axis as the distal interior surface extends in a proximal direction [i.e. flares radially outward to the end of the lip] (Fig. 1; Par. 0021); and wherein the first central interior surface includes a central opening having a cross-section with an area [i.e. cross-section area at element 40] that is smaller than an area of any cross-sections of the distal interior surface and smaller than an area of any cross-section of the proximal interior surface [Note, since the wall thickness is uniform the larger circumference will have the larger area, hence the cross-section area at the central opening have a smaller area then the cross-section area at the distal interior surface and proximal interior surfaces].

    PNG
    media_image1.png
    237
    560
    media_image1.png
    Greyscale

Regarding claim 32, Surti discloses the surgical device of claim 31. Surti further discloses wherein the distal interior surface has an outward curvature at the distal interior edge [i.e. the lip flaring radially (Fig. 1; Par. 0021)].
Regarding claim 33, Surti discloses the surgical device of claim 31. Surti further discloses wherein the distal interior surface is conical at the distal interior edge, see annotated figure above.
Regarding claim 34, Surti discloses the surgical device of claim 31. Surti further discloses wherein the lumen further comprises a second central interior surface (D, see annotated figure above) that is located between the first central interior surface and the proximal interior surface, and wherein the area of the cross-section of the central opening of the first central interior surface is smaller than an area of any cross-sections of a second central interior surface [Note, since the wall thickness is uniform the larger circumference will have the larger area, hence the cross-section area at the central opening have a smaller area then the cross-section area at the proximal interior surface].
Regarding claim 35, Surti further discloses the surgical device of claim 31. Surti further discloses wherein the distal interior edge is a circle and the proximal interior surface is a cylinder and a diameter of the distal interior edge is less than a diameter of the proximal interior surface, see annotated figure below.

    PNG
    media_image1.png
    237
    560
    media_image1.png
    Greyscale

Regarding claim 37, an invention relating to endoscope accessories, Surti discloses (Fig. 1) discloses a surgical device (20) comprising: a handpiece [i.e. gripping surface] having a distal end portion (Par. 0020); a tubular member (24) extending from the distal end portion of the handpiece, the tubular member comprising: a proximal section (A, see annotated figure below); a distal section (B, see annotated figure below), a first central section (C, see annotated figure below) located between the proximal section and the distal section; and a distal end including a distal interior edge defining a first diameter (E, see annotated figure below), and a distal exterior edge (M, see annotated figure below) that is located at an exterior surface of the tubular member and terminates at the distal end of the tubular member, the distal exterior edge defining a second diameter (P, see annotated figure below); wherein the first central section includes a first central interior surface defining a third diameter (G, see annotated figure below); wherein the proximal section includes a proximal section exterior surface, the proximal section exterior surface being a cylinder defining a fourth diameter (Q, see annotated figure below); wherein the first diameter is greater than the third diameter and the second diameter is greater than the first diameter; and wherein the tubular member has wall with a uniform thickness from the distal end to a proximal end of the proximal section (Fig. 1).

    PNG
    media_image4.png
    237
    560
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    100
    95
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    106
    95
    media_image6.png
    Greyscale

Regarding claim 38, Surti discloses the surgical device of claim 37. Surti further discloses wherein the tubular member has a wall with a uniform wall thickness in the first central section, see annotated figure above.
Regarding claim 39, Surti discloses the surgical device of claim 37. Surti further discloses wherein the tubular member has a wall with a uniform wall thickness for an entire length of the tubular member (Fig. 1).
Regarding claim 40, Surti discloses the surgical device of claim 21. Surti further discloses wherein the distal lumen portion has a distal exterior edge (M, see annotated figure below) with a first diameter (R, see annotated figure below) and the proximal lumen portion has a second diameter (S, see annotated figure below) and the first diameter and the second diameter are equal [Note, the flaps move outward when an endoscope is presses against them (Par. 0027-0028), hence the distal exterior edge can be expanded to a diameter that is equal to the diameter of the proximal lumen portion].

    PNG
    media_image7.png
    237
    520
    media_image7.png
    Greyscale

Regarding claim 41, Surti discloses the surgical device of claim 31. Surti further discloses wherein the distal end has a distal exterior edge (M, see annotated figure below) having a first diameter (P, see annotated figure below) and the lumen has a proximal section (T, see annotated figure below) having a second diameter (V, see annotated figure below) with the second diameter being greater than the first diameter.

    PNG
    media_image8.png
    106
    95
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2009/0093675) as applied to claim 21 above, and further in view of Nakao (US 2005/0216036).
Regarding claim 27, Surti discloses the surgical device of claim 21. Surti further discloses (Fig. 1) wherein the tubular member further comprises: an end effector (30) mounted within the lumen and partially extending from the distal end of the tubular member (Par. 0025). Also, Surti discloses that end effector of the surgical tool is traversed through a working channel of an endoscope and that it is recognized by those skilled in the art that any type of cutting device may be employed to form the opening (Par. 0019). However, Surti fails to disclose the end effector comprising a plurality of arms, wherein at least one of the plurality of arms is movable from the first position where the plurality of arms are disposed in spaced relation relative to each other to the second position where the plurality of arms are brought into opposition with each other; and an actuator for actuating movement of the at least one of the plurality of arms of the end effector between the first position and the second position.
In the analogous art of endoscopes, Nakao teaches (Fig. 1) an end effector (5) comprising a plurality of arms (18), wherein at least one of the plurality of arms is movable from the first position (Fig. 2) where the plurality of arms are disposed in spaced relation relative to each other to the second position (Fig. 3) where the plurality of arms are brought into opposition with each other (Par. 0070); and the arms form a point tip to pierce target tissue (Par. 0066); and an actuator for actuating movement of the at least one of the plurality of arms of the end effector between the first position and the second position (Par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surti to have the end effector comprising a plurality of arms, wherein at least one of the plurality of arms is movable from the first position where the plurality of arms are disposed in spaced relation relative to each other to the second position where the plurality of arms are brought into opposition with each other; and an actuator for actuating movement of the at least one of the plurality of arms of the end effector between the first position and the second position. Doing so would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art [i.e. any type of cutting device may be employed to form the opening]. Also, doing so would provide a fastening system to close target tissue (Abstract), as taught by Nakao. 
Regarding claim 28, Surti, in view of Nakao, discloses wherein the plurality of arms comprises a pair of arms [i.e. jaws (18), see Nakao Figure 1].
Regarding claim 29, Surti, in view of Nakao, discloses wherein the surgical device is a laparoscopic surgical device (see Nakao paragraph 0069).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2009/0093675) as applied to claim 31 above, and further in view of Nakao (US 2005/0216036).
Regarding claim 36, Surti discloses the surgical device of claim 31. Surti discloses (Fig. 1) further comprising: the end effector (30) disposed within the lumen and partially protruding from the tubular member distal end; and the end effector and the tubular member are movable relative to each other in a direction parallel to the longitudinal axis [i.e. the working channel is parallel to the axis and the end effector traverses through the working channel] (Par. 0019 & 0025). Also, Surti discloses that end effector of the surgical tool is traversed through a working channel of an endoscope and that it is recognized by those skilled in the art that any type of cutting device may be employed to form the opening (Par. 0019). However, Surti fails to disclose the end effector comprising: the plurality of arms, at least one of the arms being movable relative to other arms of the plurality of arms from the first position wherein the arms are disposed in spaced relation relative to each other to the second position wherein the arms are brought into opposition with each other; and an operable mechanism for creating relative motion between the end effector and the tubular member along a direction parallel to the longitudinal axis.
In the analogous art of endoscopes, Nakao teaches (Fig. 1) an end effector (5) comprising: the plurality of arms (18), at least one of the arms being movable relative to other arms of the plurality of arms from the first position (Fig. 2) wherein the arms are disposed in spaced relation relative to each other to the second position (Fig. 3) wherein the arms are brought into opposition with each other (Par. 0070); and an operable mechanism for creating relative motion between the end effector and the tubular member along a direction parallel to the longitudinal axis [Note, applicant’s specification details that an operable mechanism comprises a pivoting handle (Par. 0030). The actuator (Par. 0026), detailed by Nakao, is considered an equivalent structure].
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 30, prior art reference Surti fails to disclose wherein the end effector is configured to extend out of the distal end of the tubular member and the distal opening is smaller than the end effector so that when the end effector and the tubular member are moved into contact, the distal end of the tubular member overruns a proximal portion of the end effector driving the end effector from a first position to a second position.
Prior art reference Sklar teaches wherein the end effector is configured to extend out of the distal end of the tubular member and the distal opening is smaller than the end effector so that when the end effector and the tubular member are moved into contact, the distal end of the tubular member overruns a proximal portion of the end effector driving the end effector from a first position to a second position (Figs. 6a-b).
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because the flaring distal end would not be able to expand. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         
	
	/C.U.I/               Examiner, Art Unit 3771